Cordy, J.
(dissenting, with whom Ireland and Gants, JJ., join). When the Commonwealth filed its petition to commit Coffin as a sexually dangerous person on March 1, 2006, he was in custody under criminal sentence imposed by a court with jurisdiction to do so. Neither our decision in Commonwealth v. Pagan, 445 Mass. 161 (2005), to which Coffin was not a party, nor the filing of his motion to “correct” his sentence voided or terminated his then lawful confinement.1 See Lynch, petitioner, 379 Mass. 757, 760 (1980) (where defendant serving sentence resulting from unconstitutional revocation of parole, commitment “was voidable for error and not void, and, therefore, was *192valid until reversed through the legal process”); Lewis v. Commonwealth, 329 Mass. 445, 448 (1952) (where court had jurisdiction over crime and defendant, sentence that was product of unlawful conviction may be “erroneous and voidable for error but was not void until reversed”). See also DuPont v. Commissioner of Correction, 59 Mass. App. Ct. 908, 910-911 (2003), cert, denied, 542 U.S. 943 (2004), citing Lynch, petitioner, supra (“when a person is confined in accordance with a duly imposed sentence, that confinement is lawful until the conviction or the sentencing process that led to it is reversed through the legal process”).
Moreover, the remedy for the inappropriate imposition of community parole supervision for life is not vacation of the unlawful portion of the sentence in question, but a resentencing at which the “judge may consider any information concerning the defendant’s conduct, good and bad, during the intervening time.” Commonwealth v. Renderos, 440 Mass. 422, 435 (2003).2 Consequently, Coffin remained a “prisoner” within the meaning of G. L. c. 123A, § 12 (b), through the time of his resentencing on March 8, 2006.3 Indeed, if at that resentencing hearing he had been sentenced to serve additional prison time on the underlying offense of indecent assault and battery, which plainly could have occurred, his status as a prisoner would have continued in effect.4 Commonwealth v. Gillis, 448 Mass. 354 (2007), is not to the contrary. In that case, we held that a person who was civilly committed pursuant to G. L. c. 123, §§ 7 and 8, after the expiration of his or her criminal sentence was not a “prisoner” *193for purposes of G. L. c. 123, § 12 (a). Id. at 363. Similarly, in Commonwealth v. Allen, 73 Mass. App. Ct. 862, 864 (2009), the Appeals Court held that a defendant whose sentence had expired (but who had not yet been properly released because of a clerical error) was not a prisoner for purposes of G. L. c. 123A. In stark contrast to the circumstances presented in those cases, here Coffin’s criminal sentence had not expired as of March 1, 2006, and was still lawfully in effect when the Commonwealth filed its petition. In my view, that is sufficient.5 Therefore, I respectfully dissent.

though the Commonwealth had indicated its assent to Coffin’s motion to correct his sentence prior to filing the G. L. c. 123A petition, it had neither assented to his release from custody nor agreed to any specific resentencing recommendation. Indeed, much of the argument at the resentencing hearing on March 8, 2006, was about what additional period of incarceration the Commonwealth would seek, and how Coffin’s prior incarceration should be taken into account in such a circumstance.


What we underscored in Commonwealth v. Renderos, 440 Mass. 422, 435 (2003), with respect to the need for resentencing is equally applicable here, that is, that the “sentences imposed constituted an integrated package,” and the “belief that lifetime community parole supervision could be imposed influenced [the] decision as to the appropriate punishment.”


A defendant’s status as a prisoner at the time a petition for civil commitment is filed is a statutory prerequisite to its filing, not an element of sexual dangerousness that must be proved beyond a reasonable doubt at trial. See G. L. c. 123 A, § 14. The elements include a prior conviction of a sexual offense. The validity of Coffin’s prior conviction of a sexual offense is not in dispute in this case.


This is not a case where the conviction underlying the imprisonment has been reversed and the defendant exonerated. Such circumstances might warrant a different outcome. Here, however, the only remedy for the error was resentencing, not an acquittal or even a new trial where an acquittal might occur.


Other State courts that have addressed the prerequisite of imprisonment in the context of interpreting their respective sexually dangerous person statutes (statutes not identical in their wording) have reached differing conclusions. Appellate courts in Washington and California have concluded that in the absence of intentional wrongdoing or bad faith in the underlying imprisonment, the lawfulness or unlawfulness of that imprisonment does not remove jurisdiction from the committing court or preclude the commitment of the person detained as a sexually dangerous person. See In re Detention of Scott, 150 Wash. App. 414, 422-423 (2009); In re Detention of Keeney, 141 Wash. App. 318, 329-330 (2007). See also In re Smith, 42 Cal. 4th 1251, 1269-1270 (2008); People v. Wakefield, 81 Cal. App. 4th 893, 897-899 (2000). The Florida Supreme Court has interpreted its statute otherwise. See Larimore v. State, 2 So. 3d 101, 114 (Fla. 2008).